DETAILED ACTION
Status of the Claims
	The present application was filed on 02/13/2020.  This is the first Office Action on the merits.  
Examiner acknowledges that Applicant filed a preliminary amendment on 10/05/2020.  In said preliminary amendment, Applicant amended Claims 16 and 19 and cancelled Claims 17, 20, and 21.  Claims 1-15, 18 and 23 were presented as originally filed.  Examiner notes Applicant’s statement that “[n]o new mater has been added” [see Preliminary Amendment, 10/05/2020, p 8).  
Notably, neither Applicant’s original claim set filed 02/13/2020 nor Applicant’s amended claim set filed 10/05/2020 includes a Claim 22.  As such, Applicant should address Claim 22 in its forthcoming response (see Claim Objection herein).  
Accordingly, Claims 1-16, 18, 19, and 23 are currently pending and addressed herein.

Domestic Benefit
Examiner acknowledges Applicant’s claim for domestic benefit based on U.S. Provisional Patent Application No. 62/804,904, filed 02/13/2019.  (Application Data Sheet, filed 02/13/2020).  Examiner notes that Applicant’s provisional filing was 25 pages including 58 paragraphs while Applicant’s current non-provisional filing is 33 pages including 90 paragraphs.  Accordingly, claimed subject matter not having 35 U.S.C. §112(a) support as of the 02/13/2019 provisional filing date will be accorded the 02/13/2020 non-provisional filing date. 


Inventorship
	Applicant filed an ADS on 02/13/2020 which listed Romans Artemjonoks as the sole inventor.  However, on 02/21/2020, Applicant filed an ADS which further listed Maxym Krylov as an inventor.  On 03/04/2020, the Office mailed an “Improper Submission of Request Under 37 C.F.R. §1.48(a)” (hereinafter “Notice”).  Per the Notice, Applicant’s request to change inventorship was deficient because the fee under 37 C.F.R. 1.17(i) was not submitted.  The filing receipt issued 03/04/2020, as well as the updated filing receipt issued 10/08/2020, lists Romans Artemjonoks as the sole inventor.  At least in view Applicant’s submission filed 02/21/2020, Examiner requests that Applicant review the claims in the subject application and confirm inventorship such that appropriate inventor searches are performed.    

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to because of the following informalities:
Regarding FIG. 1, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, at least UAV 120A, UAV 120B, UAV 120C and device 110 fail to exhibit proper shading and/or lines adequate for reproduction.
Regarding FIG. 3A, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, at least UAV 120A, UAV 120B, and device 110 fail to exhibit proper shading and/or lines adequate for reproduction.
Regarding FIG. 3B, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, at least UAV 120A, UAV 120B, device 110, and “obstacles” fail to exhibit proper shading and/or lines adequate for reproduction. 
Regarding FIG. 4, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, at least UAV 120A, UAV 120B, UAV 120C, and device 110 (See paragraph [0053], e.g., details of “various interfaces, such as an integrated screen or touchscreen interface of device 110” and “single interface” unclear) fail to exhibit proper shading and/or lines adequate for reproduction. 
Regarding FIG. 5, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a 
Regarding FIG. 6, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, at least UAV 120A, UAV 120B, area 600 (e.g., physical features depicted), and video surveillance image/text 622 fail to exhibit proper shading and/or lines adequate for reproduction.
Regarding FIG. 7, said FIG. is objected to under 37 C.F.R. 1.84(a)(1) (i.e., which requires black and white drawings) and 37 C.F.R. 1.84(l) (i.e., which requires every line to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, at least UAV 120A, UAV 120B, UAV 120C, device 110 (e.g., interface details), and mission control center 700 (e.g., physical features and text depicted, interface details) fail to exhibit proper shading and/or lines adequate for reproduction.
Regarding FIGS 8A-8C, color photographs/drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted.  Applicant has not filed the required petition, the requisite fee set forth in 37 C.F.R. 1.17(h), or an amendment that references such color photographs/drawings (i.e., the first paragraph of the brief description of 
Regarding FIG. 8D, said FIG. is objected to under 37 C.F.R. 1.84(l) (i.e., which requires every line, number and letter to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines and letters have a weight heavy enough to permit adequate reproduction).  As evidenced by U.S. Patent Application Publication No. 2021/0011494, the lines, letters, and numbers are not adequate for reproduction (e.g., the lines, letters and numbers are pixelated and the background interface is almost imperceptible).  
Regarding FIGS 9A-10C, color photographs/drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted.  Applicant has not filed the required petition, the requisite fee set forth in 37 C.F.R. 1.17(h), or an amendment that references such color photographs/drawings (i.e., the first paragraph of the brief description of the drawings section, e.g., “The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.”).  Color photographs/drawings will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  (See 37 C.F.R. 1.84(a)(2) & 1.84(b)(1)).
Regarding FIG. 10D, said FIG. is objected to under 37 C.F.R. 1.84(l) (i.e., which requires every line, number and letter to be durable, clean, black, sufficiently dense and dark, and uniformly thick, and where all lines and letters have a weight heavy enough to permit adequate .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities:
As per paragraph [0018], Examiner suggests “in order to maintain a connection to be operated” for clarity.   
As per paragraph [0020], Applicant unnecessarily repeats the phrase “including but not limited to”.
As per paragraph [0021], Examiner suggests “device 110, UAV 120A, UAV 120B, and UAV 120C” for clarity.  
Note:  Applicant appears to generally reference (e.g., “UAVs 120”) as well as individually reference (e.g., “UAV 120A”) system components.  (See paragraphs [0024] & [0035]).  Examiner seeks consistency in Applicant’s disclosure to avoid misinterpretations as to what/which UAV(s) is/are being referenced.   
As per paragraph [0029], Examiner suggests “Unmanned aerial vehicles s 120”for consistency”.
As per paragraph [0030], Examiner suggests “referenced UAVs 
As per paragraphs [0031]-[0032], [0034], [0035], Examiner suggests that Applicant reference “UAVs 120” for consistency.
As per paragraph [0033], Examiner suggests “multiple UAVs 120” and “UAV 120B and UAV 120C” for consistency.  
Note:  Since this issue (i.e., general references versus individual references) is repeating/pervasive, Examiner suggests that Applicant make similar, appropriate 
As per paragraph [0036], Examiner suggest “device 110”
As per paragraph [0046], Examiner suggests “(e.g., at UAV 120A)” for clarity.
As per paragraph [0049], Examiner questions whether Applicant intended “performing”.
As per paragraph [0053], Applicant appears to repeat “battery status”.
Appropriate correction is required.

Claim Objections
Claims 1, 3-5, 8-11, 13-15, 18, 19 & 22 are objected to because of the following informalities:
As per Claim 1, Examiner suggests “a memory…that, when executed by the processing device, cause the processing device to perform operations…” for clarity (i.e., similar to Claim 23).  Otherwise, at least in view of “[a] system comprising…”, it may be unclear what/which “system” component(s) are being referenced.   
As per Claims 3 & 13, Examiner suggests “wherein receiving [[a]] the location update associated with [[a]] the second UAV” for proper antecedence. 
As per Claims 4 & 14, Examiner suggests “wherein receiving [[a]] the location update” and “within a communication range” for proper antecedence.
As per Claims 5 & 15, Examiner suggests “wherein receiving [[a]] the location update associated with [[a]] the second UAV” for proper antecedence.
As per Claims 8 & 18, Examiner suggests “wherein receiving [[a]] the one or more commands..” for proper antecedence.
As per Claims 9 & 19, Examiner suggests “initiating the one or more operations…”for proper antecedence.  
As per Claim 10, Examiner suggests “initiating the one or more operations…”for proper antecedence.  Further, Examiner suggests “with respect to” for clarity. 
As per Claim 11, similar to Claim 1, Examiner suggests “the memory further stores instructions to cause the processing device to perform operations…” for clarity.   
As per Claim 22, Applicant’s original claim set as well as Applicant’s preliminary amendment have omitted Claim 22.  Per 37 C.F.R. §1.126, the original numbering of the claims must be preserved throughout prosecution and the remaining claims must not be renumbered (i.e., Claim 23 cannot be renumbered Claim 22).  Examiner suggests that Applicant consider cancelling Claims 1-16, 18, 19, and 23 and presenting Claims 1-16, 18, 19, and 23 as new Claims 22 and 24-41 to correct this issue.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 6-11, 13, 14, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 3, Claim 1 recites “receiving, at the first UAV, a location update associated with a second UAV”.  In this vein, Examiner questions whether Claim 3 should be read to indicate: (a) that Claim 1 is modified to require the received “location update” to be in addition to receiving, at the first UAV, the location update associated with the second UAV), or (c) that the receiving of the location update associated with the second UAV is accompanied by a location update associated with a third UAV (e.g., both received, at the first UAV, at a same time from another system component).  Here, one should not be left to guess what Applicant intends to claim.  Yet further, since Claim 3 introduces another “location update”, Examiner questions whether “the location update” of Claim 1’s processing step is referencing: i) the location update associated with the second UAV, or ii) the location update associated with the third UAV (i.e., antecedence issue).  Presumably, since the location of the first UAV in relation to the second UAV is being computed, it would be the former.  However, it is presently unclear as to how the “location update associated with a third UAV” is actually being used by the system of Claim 3 (i.e., in Claim 1, the initiating step is only based on the computed location of the first UAV in relation to the second UAV). 
As per Claim 4, Claim 1 recites “receiving, at the first UAV, a location update associated with a second UAV”.  Similar to Claim 3, Examiner questions whether Claim 4 should be read to indicate: (a) that Claim 1 is modified to require “receiving one or more location updates from one or more UAVs within [a] communication range of the first UAV” (i.e., rather than the second UAV, since nothing requires the recited “one or more UAVs” to include the second UAV, This would cause 35 U.S.C. §112(d) issues by omitting an element from Claim 1.), (b) a separate further step (i.e., receiving, at the first UAV, one or more location updates from one or more UAVs within [a] communication range of the first UAV” in addition to receiving, 
As per Claim 6, Claim 1 recites “processing the location update [associated with the second UAV] to compute a location of the first UAV in relation to the second UAV”.  In this vein, Examiner questions whether Claim 6 should be read to indicate: (a) that Claim 1 is modified to require processing “one or more location updates received from one or more UAVs to compute a location of the first UAV in relation to the one or more UAVs” (i.e., rather than processing the location update [associated with the second UAV] to compute the location of the first UAV in relation to the second UAV, since nothing requires the recited “one or more UAVs” to include the second UAV, This would cause 35 U.S.C. §112(d) issues by omitting an element from Claim 1), or (b) a separate further step (i.e., processing one or more location updates received from one or more UAVs to compute a location of the first UAV in relation to the one or in addition to processing the location update [associated with the second UAV] to compute the location of the first UAV in relation to the second UAV).  Here, one should not be left to guess what Applicant intends to claim.  Yet further, it is presently unclear as to how each computed location of the first UAV in relation to the one or more UAVs is actually being used by the system of Claim 6 (i.e., in Claim 1, the initiating step is only based on the computed location of the first UAV in relation to the second UAV).  
As per Claim 7, Claim 1 recites “processing the location update [associated with the second UAV] to compute a location of the first UAV in relation to the second UAV”.  In this vein, Examiner questions whether Claim 7 should be read to indicate: (a) that Claim 1 is modified to require processing the location update [associated with the second UAV] “to compute, at the first UAV, a real-time map reflecting a location of the first UAV in relation to one or more respective locations of one or more other UAVs” (i.e., rather than processing the location update [associated with the second UAV] “to compute the location of the first UAV in relation to the second UAV”, since the recited “one or more other UAVs” appears to exclude the second UAV, This would cause 35 U.S.C. §112(d) issues by omitting an element from Claim 1), or (b) a separate further step (i.e., processing the location update [associated with the second UAV] to compute, at the first UAV, a real-time map reflecting a location of the first UAV in relation to one or more respective locations of one or more other UAVs in addition to processing the location update [associated with the second UAV] to compute the location of the first UAV in relation to the second UAV).  Here, one should not be left to guess what Applicant intends to claim.  Yet further, it is presently unclear as to how the computed real-time map reflecting the location of the first UAV in relation to one or more respective locations of one or more other UAVs (i.e., other than the second UAV) is actually being used by the system of 
As per Claim 8, Examiner questions whether the recited “one or more UAVs” includes the first UAV and/or the second UAV.  One should not be left to guess the scope of Applicant’s invention.
As per Claim 9, Claim 1 recites “initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV”.  In this vein, Examiner questions whether Claim 9 should be read to indicate: (a) that Claim 1 is modified to require “initiating one or more operations configured to prevent the first UAV from colliding with one or more other UAVs” (i.e., rather than “initiating one or more operations…based on the computed location of the first UAV in relation to the second UAV”, since the recited “one or more other UAVs” appears to exclude the second UAV, This would cause 35 U.S.C. §112(d) issues by omitting an element from Claim 1), or (b) a separate further step (i.e., initiating one or more operations configured to prevent the first UAV from colliding with one or more other UAVs in addition to initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV).  Here, one should not be left to guess what Applicant intends to claim.
As per Claim 10, Claim 1 recites “initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV”.  In this vein, Examiner questions whether Claim 10 should be read to indicate: (a) that Claim 1 is modified to require “initiating one or more safety operations with respect the first UAV in relation to one or more other UAVs”  (i.e., rather than “initiating one or more operations…based on the computed location of the first UAV in relation to the second UAV”, other UAVs” appears to exclude the second UAV, This would cause 35 U.S.C. §112(d) issues by omitting an element from Claim 1), or (b) a separate further step (i.e., initiating one or more safety operations with respect the first UAV in relation to one or more other UAVs in addition to initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV).  Here, one should not be left to guess what Applicant intends to claim.
As per Claim 11, Examiner questions whether the recited “one or more other UAVs” includes/excludes the second UAV.  Examiner seeks clarification regarding Applicant’s use of “other” herein. 
As per Claim 13, Examiner points Applicant to Claim 3 above regarding said substantially similar issues. 
As per Claim 14, Examiner points Applicant to Claim 4 above regarding said substantially similar issues. 
As per Claim 16, Examiner points Applicant to Claims 6 & 7 above regarding said substantially similar issues.
As per Claim 18, Examiner points Applicant to Claim 8 above regarding said substantially similar issues. 
As per Claim 19, Examiner points Applicant to Claims 9 & 10 above regarding said substantially similar issues. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18, 19 & 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-11 are drawn to a system (i.e., a machine), Claims 12-16, 18 and 19 are drawn to a method (i.e., a process), and Claim 23 is drawn to a non-transitory computer readable medium having processing device executable instructions stored thereon (i.e., a manufacture).  Accordingly, each of Claims 1-16, 18, 19 and 23 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].

Claim 1:	A system comprising: 
a processing device; and 
a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the [processing device] to perform operations comprising: 
receiving, at a first unmanned aerial vehicle ("UAV"), one or more commands; 
receiving, at the first UAV, a location update associated with a second UAV; 
processing the location update to compute a location of the first UAV in relation to the second UAV; and 
initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV.  

(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of receiving…one or more commands, as drafted, is a function that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., hearing/seeing a command/instruction/constraint via an oral/visual medium).  Similarly, the second limitation of receiving…a location update associated with [a second object], as drafted, is a function that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., hearing/seeing a current location associated with an object(s) via an oral/visual medium).  Further, the third limitation of processing the location update to compute a location of [a first object] in relation to [the second object], as drafted, is a  initiating one or more operations in relation to the one or more commands based on the computed location of [the first object] in relation to [the second object], as drafted, is a function that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the fourth limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., deciding, in one’s mind, to communicate an instruction/operation via an oral/visual medium, while following a heard/seen command/instruction/constraint, to manage spatial relationships between objects, See e.g.,  Applicant’s Specification, paragraph [0061], “user 130” is enabled to “initiate other actions/operations described herein”).  Stepping back, as one example, considering Claim 1’s current high level of generality, the limitations could be performed in the mind of a human child that manages his/her toys/pets in response to a parental instruction.  Accordingly, each of the first, second, third, and fourth limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind, and citing In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016), i.e., concerning a claim to “identifying head shape and applying hair designs” as a process that can be practically [Step 2A, Prong One: Yes].
Considering Claims 2-11, the further recitations wherein the location update comprises one or more inputs originating from one or more sensors of [the second object] (Claim 2, e.g., hearing/seeing additional information, i.e., sensed/sourced inputs, associated with a current location via the oral/visual medium);  wherein receiving a location update associated with [the second object] further comprises receiving a location update associated with [a third object] (Claim 3, e.g., hearing/seeing a current location associated with an object(s) via an oral/visual medium); wherein receiving a location update comprises receiving one or more location updates from one or more [objects] within communication range of [the first object] (Claim 4, e.g., hearing/seeing current locations within limits of the oral/visual medium); wherein receiving a location update associated with [the second object] comprises receiving the location update from [the second object] (Claim 5, e.g., hearing/seeing a current location communicated by an object(s) via an oral/visual medium); wherein processing the location update comprises processing one or more location updates received from one or more [objects] to compute a location of [the first object] in relation to the one or more [objects] (Claim 6, e.g., interpreting/visualizing spatial relationships between objects based on their respective current locations); wherein processing the location update comprises processing the location update to compute…a real-time map reflecting a location of [the first object] in relation to one or more respective locations of one or more other [objects] (Claim 7, e.g., visualizing, in one’s mind, current spatial relationships between objects based on their respective current locations); wherein receiving one or more commands comprises: receiving one or more commands directed to one or more [objects], processing the one or more commands to generate one or more instructions, and distributing at least one of the one or more instructions to at least one of the one or more [objects] (Claim 8, e.g., using one’s mind to communicate an instruction via an oral/visual medium, while following a heard/seen command/instruction/constraint associated with object(s)); wherein initiating one or more operations comprises initiating one or more operations configured to prevent [the first object] from colliding with one or more other [objects] (Claim 9, e.g., deciding, in one’s mind, to communicate an instruction/operation via an oral/visual medium, to manage spatial relationships between objects); wherein initiating one or more operations comprises initiating one or more safety operations with respect [the first object] in relation to one or more other [objects] (Claim 10, e.g., deciding, in one’s mind, to communicate an instruction/operation via an oral/visual medium, to manage spatial relationships between objects); and providing a location update associated with [the first object] to one or more other [objects] (Claim 11, e.g., using one’s mind to communicate a current location/information via an oral/visual medium), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 2-11 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claim 12, said Claim includes nearly identical steps as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Accordingly, the limitations of Claim 12, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 13, 14, 15, 16, 18 and 19, said Claims include nearly identical processes as Claims 3, 4, 5, 6-7, 8, and 9-10, respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 12.
Considering Claim 23, said Claim includes nearly identical functions as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising:).  Accordingly, the limitations of Claim 23, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 12, and 23, the additional elements a processing device, a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the [processing device] to perform operations comprising:, at a first unmanned aerial vehicle ("UAV"), a second UAV (Claim 1), at a first unmanned aerial vehicle ("UAV"), a second UAV, originating from one or more sensors of [the second object] (Claim 12), and non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising, at a first unmanned aerial vehicle ("UAV"), a second UAV, originating from one or more sensors of [the second object], a third UAV (Claim 23) are recited at such a high level of generality (e.g., a processing device to execute instructions stored in memory, named object(s) such as the first, second, and third UAV, a sensor as a source of the information, a non-transitory computer readable medium storing processing device executable instructions) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful [Step 2A, Prong Two: No].  As such, Claims 1, 12 and 23 are directed to an abstract idea. [Step 2A: Yes].
Considering 2-11, 13-16, 18 and 19, the additional elements originating from one or more sensors of the second UAV (Claim 2), the second UAV, a third UAV (Claims 3, 13) one or more UAVs, the first UAV (Claims 4, 14), the second UAV (Claims 5, 15), one or more UAVs, the first UAV (Claims 6, 16), at the first UAV, a real-time map, one or more other UAVs (Claims 7, 16), one or more UAVs (Claims 8, 18), the first UAV, one or more other UAVs (Claims 9-11, 19), respectively, are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components and generic algorithms (i.e., using generic computer components/objects and generic communication/assessment algorithms as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, nominally recited components).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-16, 18, 19 and 23, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components and/or generic communication/assessment algorithms (i.e., using generic computer components and generic algorithms as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, nominally recited components).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional 
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-16, 18, 19 and 23 are not patent subject matter eligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-15, 18, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0074520 to Liu et al. (hereinafter Liu '520).
As per Claim 1, Liu ‘520 teaches the system as follows:
First, Liu ‘520 teaches a processing device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations (FIG. 1 & para [0032], "computer processor 32 and storage 40 can be referred to together as onboard controller (or onboard computers), such that the onboard controller is responsible for storing control and operation codes (e.g. formation commands 22 and WP information 23), as well as processing them" & para [0033], "onboard computers 32 
Next, Liu ‘520 teaches receiving, at a first unmanned aerial vehicle ("UAV"), one or more commands; (FIG. 1 & para [0024], “group 16 of UAVs 18 is made up of a leader UAV 20 [and] a plurality of follower UAVs 21” & para [0025], emphasis added, "GCS 12 transmits a formation command 22 to the leader UAV 20 using the first communication channel 14" and "the formation command 22 of the GCS 12 can include a geographical starting position for the group 16, a geographical ending position for the group 16, one or more altitude positions for the group 16 along a flight path, the flight path itself (e.g. a series of intermediate geographical positions or WPs) for the group 16 between the starting and ending positions, separation distance(s) D between adjacent UAVs 18, as well as one or more speeds or velocities for the group 16." & para [0041], emphasis added, "[t]he leader UAV 20 obtains the command data 22 from the GCS 12, for example as a series of waypoints (WP) (e.g. each WP is a geographic location and altitude of the group 16), distances D between adjacent UAVs 18 (also contemplated is speed and direction V for each of the WPS as part of the command data 22) that describe a flight path of the group 16.”)
Next, Liu ‘520 teaches receiving, at the first UAV, a location update associated with a second UAV; (para [0029], "two way communication between the leader UAV 20 and the follower UAVs 21" & para [0033], emphasis added, "[each] UAV 18…can carry a payload via the body 30....telecommunication modules 38...and various sensors 44 for providing real time status information 42 of UAV 18 (e.g., altitude, speed, direction, attitude, relationship to neighbouring UAVs 18 of the group 16, etc.)" & para [0038], emphasis added, "each UAV 18 in broadcasts its (the UAVs) status information 25 (e.g. position, direction, speed, etc.) in real-time between the follower UAVs 21 and between the follower UAVs 21 and the leader UAVs 20, while receiving other UAVs' status information 25 in motion." & para [0040], "status information 25 [e.g., real time position] reported to the leader L from each of the followers F") 
Next, Liu ‘520 teaches processing the location update to compute a location of the first UAV in relation to the second UAV; (para [0036], emphasis added, "sensors 44 onboard each of the UAVs 18 [include] 1) proprioceptive such as IMU (gyroscope, accelerometer), compass, altimeter, GPS module that can be used to report on inter UAV distance D, payload measurement; exteroceptive such as camera (CMOS, infrared), range sensors (radar, sonar, lidar) that can be used to report on inter UAV distance D; and exproprioceptive such as internal/external thermometer, gimballed camera" & para [0059], "each UAV 18 in the group 16 calculates its own relative position with respect to all other UAVs 18 (e.g., relative distance and bearing)" & para [0040] "a group 16...many followers F and 1 real Leader L as such, the followers F will each fly at a position (and velocity) defined relative to the position (and velocity) of the leader L ")
Lastly, Liu ‘520 teaches initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV (para [0025], emphasis added, "the leader UAV 20 communicates one or more respective waypoints (WP) of the formation command 22 to each respective follower UAV 21 (within the leader UAVs [20] group 16) using the second communication channel 15" and " it is the responsibility of the leader UAV 20 to interpret and dynamically implement the formation command 22 through communication of the waypoint information 23 to each of the follower UAVs 21 of the based on periodically received flight status information 25 communicated from the follower UAVs 21 to the leader UAV 20 of the group 16" & para [0038], emphasis added, "the onboard control processing system 32 and associated operating instructions of the storage 40 can process and act on the status information 25 once received (follower 21 to follower 21, leader 20 to follower 21, and/or follower 21 to leader 20)." & para [0041], emphasis added, "Upon receipt by the leader UAV 20 of the command data 22, the leader UAV 20 then proceeds to calculate individual new positions and desired velocities at the new positions for each of the follower UAVs 21 in the group 16, based on broadcast current status information 25 (e.g. position, velocity) received from each of the follower UAVs 21 assigned to the leader UAV 20. Once calculated based on the command data 22, the leader UAV 20 sends the desired velocities at the new positions (e.g. WP information 23) to the follower UAVs 21 in order for their onboard processing system 30 and associated operating instructions in their storage 40 to interpret and coordinate operation of their respective actuators 36 to follow their own set of waypoints to their new formation positions within the flight path of the group 16." & para [0043], emphasis added, "the leader UAV 20 continuously receives via the channel 15 the status information 25 for each follower UAV 21, and using a Dependent Update Model compares the current position/velocity of the follower UAV 21 to the desired waypoint for the group 16 prescribed in the command data 22, then calculates the required waypoint and velocity at that waypoint of the follower UAV 21, and then transmits such the updated WP information 23 to the follower UAV 21. In this waypoint dependent update model, the leader UAV 20 calculates for itself and for the other UAVs 21 of the group 16, as all follower UAVs 21 of the group 16 receive the update waypoint data 23 and 
As per Claim 2, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein the location update comprises one or more inputs originating from one or more sensors of the second UAV (para [0036], emphasis added, "sensors 44 onboard each of the UAVs 18 [include] 1) proprioceptive such as IMU (gyroscope, accelerometer), compass, altimeter, GPS module that can be used to report on inter UAV distance D, payload measurement; exteroceptive such as camera (CMOS, infrared), range sensors (radar, sonar, lidar) that can be used to report on inter UAV distance D; and exproprioceptive such as internal/external thermometer, gimballed camera") & para [0033], "sensors 44 for providing real time status information 42 of UAV 18")
As per Claim 3, Liu ‘520 teaches the system of Claim 1 above. 
Further, Liu ‘520 teaches wherein receiving a location update associated with a second UAV further comprises receiving a location update associated with a third UAV.  (FIG. 2, i.e., one leader (L) and three followers (F) in group 16 & para [0038] & para [0040], "status information 25 [e.g., real time position] reported to the leader L from each of the followers F")
As per Claim 4, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein receiving a location update comprises receiving one or more location updates from one or more UAVs within communication range of the first UAV (FIG. 2, e.g., one leader (L) and three followers (F) in group 16 that communicate via second communication channel 15, i.e., each within communication range & para [0040], "status information 25 [e.g., real time position] reported to the leader L from each of the followers F")

As per Claim 5, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein receiving a location update associated with a second UAV comprises receiving the location update from the second UAV (FIG. 2, e.g., a follower (F) directly communicates with the leader (L) via second communication channel 15 & para [0040], "status information 25 [e.g., real time position] reported to the leader L from each of the followers F")
As per Claim 6, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein processing the location update comprises processing one or more location updates received from one or more UAVs to compute a location of the first UAV in relation to the one or more UAVs. (para [0043], "the leader UAV 20 continuously receives via the channel 15 the status information 25 for each follower UAV 21, and using a Dependent Update Model compares the current position/velocity of the follower UAV 21 to the desired waypoint for the group 16 prescribed in the command data 22, then calculates the required waypoint and velocity at that waypoint of the follower UAV 21, and then transmits such the updated WP information 23 to the follower UAV 21. In this waypoint dependent update model, the leader UAV 20 calculates for itself and for the other UAVs 21 of the group 16, as all follower UAVs 21 of the group 16 receive the update waypoint data 23 and then implement their own appropriate actions if there's any discrepancy between intended position and actual position for each of the waypoints." & para [0059], "each UAV 18 in the group 16 calculates its own relative position with respect to all other UAVs 18 (e.g., relative distance and bearing)" & para [0046] & para [0040] "a group 16...many followers F and 1 real Leader L as such, the followers F will each fly at a position (and velocity) defined relative to the position (and velocity) of the leader L ").
As per Claim 8, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein receiving one or more commands comprises: receiving one or more commands directed to one or more UAVs; processing the one or more commands to generate one or more instructions; and distributing at least one of the one or more instructions to at least one of the one or more UAVs.  (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations.)
As per Claim 9, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein initiating one or more operations comprises initiating one or more operations configured to prevent the first UAV from colliding with one or more other UAVs (para [0037], "The command data 22,23 [i.e., including WP information 23] can embody a number of UAV flight path execution instructions, such as but not limited to: path planning, wherein determination of an optimal flight path is performed for the UAV 18 to follow while meeting certain objectives and mission constraints (e.g. avoiding/maintaining positional relationships to neighboring obstacles including fellow UAVs 18 of the group 16, fuel requirements, etc.)" combined with "trajectory regulation as specific control strategies required to constrain the UAV 18 within some tolerance to a trajectory (e.g. in order to avoid a potential collision with an adjacent UAV 18 of the group 16).”).
As per Claim 10, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein initiating one or more operations comprises initiating one or more safety operations with respect the first UAV in relation to one or more other UAVs (para [0037], "implemented in the software to safeguard each UAV 18, we can also have one or more of the following safety features as based on the command information 22,23 [i.e. including the formation command 22 and WP information 23] parameters of the intended flight path/plan 
As per Claim 11, Liu ‘520 teaches the system of Claim 1 above.
Further, Liu ‘520 teaches wherein the memory further stores instructions to cause the system to perform operations comprising: providing a location update associated with the first UAV to one or more other UAVs (para [0038], emphasis added, "each UAV 18 in a built-in mesh network (i.e. channel 15) of its assigned group 16 broadcasts its (the UAVs) status information 25 (e.g. position, direction, speed, etc.) in real-time…received (follower 21 to follower 21, leader 20 to follower 21, and/or follower 21 to leader 20")” & para [0030], "dynamic reassignment of leader/follower roles").
As per Claim 12, Liu ‘520 teaches [a] method comprising: receiving, at a first unmanned aerial vehicle ("UAV"), one or more commands; receiving, at the first UAV, a location update associated with a second UAV, the location update comprising one or more inputs originating from one or more sensors of the second UAV; processing the location update to compute a location of the first UAV in relation to the second UAV; and initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV. (Here, Examiner points Applicant to the citations in Claims 1 & 2 above regarding said substantially similar recitations).

As per Claim 13, Liu ‘520 teaches the method of Claim 12 above.  
Further, Liu ‘520 teaches wherein receiving a location update associated with a second UAV further comprises receiving a location update associated with a third UAV  (Here, Examiner points Applicant to the citations in Claim 3 above regarding said substantially similar recitations).
As per Claim 14, Liu ‘520 teaches the method of Claim 12 above.  
Further, Liu ‘520 teaches wherein receiving a location update comprises receiving one or more location updates from one or more UAVs within communication range of the first UAV  (Here, Examiner points Applicant to the citations in Claim 4 above regarding said substantially similar recitations).
As per Claim 15, Liu ‘520 teaches the method of Claim 12 above.  
Further, Liu ‘520 teaches wherein receiving a location update associated with a second UAV comprises receiving the location update from the second UAV (Here, Examiner points Applicant to the citations in Claim 5 above regarding said substantially similar recitations).
As per Claim 18, Liu ‘520 teaches the method of Claim 12 above.  
Further, Liu ‘520 teaches wherein receiving one or more commands comprises: receiving one or more commands directed to one or more UAVs; processing the one or more commands to generate one or more instructions with respect to at least one of the one or more UAVs; and distributing at least one of the one or more instructions to at least one of the one or more UAVs (Here, Examiner points Applicant to the citations in Claim 8 above regarding said substantially similar recitations).


As per Claim 19, Liu ‘520 teaches the method of Claim 12 above.  
Further, Liu ‘520 teaches wherein initiating one or more operations comprises at least one of: (a) initiating one or more operations configured to prevent the first UAV from colliding with one or more other UAVs, or (b) initiating one or more safety operations with respect the first UAV in relation to one or more other UAVs (Here, Examiner points Applicant to the citations in Claims 9 and 10 above regarding said substantially similar recitations).
As per Claim 23, Liu ‘520 teaches [a] non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations (para. [0032], “computer processor 32 and storage 40…storing control and operation codes…as well as processing them” & para [0033] & [0037], “operating instructions stored in a storage 40” & para [0029], “memory 40”) comprising: receiving, at a first unmanned aerial vehicle ("UAV"), one or more commands; receiving, at the first UAV, a location update associated with a second UAV, the location update comprising one or more inputs originating from one or more sensors of the second UAV; processing the location update to compute, at the first UAV, a location of the first UAV in relation to the second UAV and a third UAV; and initiating one or more operations in relation to the one or more commands based on the computed location of the first UAV in relation to the second UAV and the third UAV. (Here, Examiner points Applicant to the citations in Claims 1 & 2 above regarding said substantially similar recitations). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘520 in view of U.S. Patent Application Publication No. 2015/0142211 to Shehata et al. (hereinafter Shehata '211).
As per Claim 7, Liu ‘520 teaches the system of Claim 1 above.
However, Liu ‘520 does not explicitly disclose wherein processing the location update comprises processing the location update to compute, at the first UAV, a real-time map reflecting a location of the first UAV in relation to one or more respective locations of one or more other UAVs.  Regardless, Shehata ‘211 teaches “a computing device…receiving real-time vehicle status data from a plurality of unmanned aerial vehicles ("UAVs"), the vehicle status data comprising vehicle location data; [and] displaying at least a subset of the received vehicle status data for each of the plurality of UAVs in a single interface". (para [0004] & FIG. 1).  In particular, a "map view 105 may include an overhead map 120, [and] icons [125] representing the [UAVs] locations [] on the overhead map 120...[and] a ground height control 130 on which are icons [135] representing the ground heights of the [UAVs]". (para [0023] & FIG. 1).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu ‘520 to include wherein processing the location update comprises processing the location update to compute, at the first UAV, a real-time map reflecting a location of the first UAV in relation to one or more respective locations of one or more other UAVs.  Here, Liu’s ‘520 leader UAV 20 not only includes a “computer processor 32 and storage 40 [] referred to as onboard controller (or onboard computers)” as well as “operational software for interpreting the formation command 22, WP information 23, and/or flight status information 25” (paras [0032]-[0033]) but also the "status information 25 [e.g., real time position is] reported to the leader L from each of the followers F" (paras [0038] & [0040]).  Incorporating the known “computing device” functionalities of Shehata ‘211 (i.e., receiving real-time location data, computing a real-time map that displays the relative locations of a plurality of UAVs, etc.) into the “computer processor 32” of Liu ‘520 leads to expected results (i.e., computer processor, at the leader UAV 20, utilizes the real-time position reported by each follower UAV 21 to compute a real-time map that reflects the relative locations of the leader UAV 20 and the follower UAVs 20).  Similar to Liu ‘520, Shehata’s ‘211 “system provides multi-vehicle control with synchronization" (para [0033]).  Further, Shehata ‘211 suggests that "a single UI 100 to control and view status of a plurality of UAVs, controlling multiple UAVs at once may be simplified compared to implementations that provide completely separate UIs for each vehicle" (para [0034]) and that "control display arrangements...for multi-UAV control...that supports a number of important multi-UAV control workflows...multi-UAV height control...[may] help avoid collision between the UAVs" (para [0036]).  One is expected to use known tools according to their known abilities.  
As per Claim 16, Liu ‘520 teaches the method of Claim 12 above.  
Further, Liu ‘520 teaches wherein processing the location update comprises at least one of: (a) processing one or more location updates received from one or more UAVs to compute a location of the first UAV in relation to the one or more UAVs (Here, Examiner points Applicant to the citations in Claim 6 above regarding said substantially similar recitations)
However, Liu ‘520 does not explicitly disclose (b) processing the location update to compute, at the first UAV, a real-time map reflecting a location of the first UAV in relation to one or more respective locations of one or more other UAVs. (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations).

Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to applicant's disclosure:  U.S. Patent No. 10,505,622 to Stein et al. and U.S. Patent Application Publication No. 2019/0174149 to Zhang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665